Appeal from a decision of the Workmen’s Compensation Board, filed December 13, 1968, which determined that claimant had no further causally related disability subsequent to December 17, 1965. Claimant, a truck driver, was injured on September 3, 1964 when he was struck on the head by a falling wooden stool. He continued to work, however, until December 17, 1965. During part of this period he worked as a helper, rather than as a driver, and received reduced wages. In September of 1965 he was admitted to the hospital for an unrelated ailment and found to be suffering from a coronary insufficiency. Claimant thereafter received disability benefits from his union welfare fund from December 17, 1965 to May 20, 1966 due to his heart condition. The board determined claimant had no causally related disability subsequent to December 17, 1965. Claimant maintains this was error. The question presented on this appeal is whether there is substantial evidence in the record to sustain the *1048board’s determination. We believe there is. There was considerable medical proof, including the testimony of four doctors. Although there was disagreement in the medical testimony, Dr. Grimes was of the opinion thait claimant had no disability related to the September 3, 1964 accident subsequent to December 17, 1965. The proof presented a question of fact for the board to determine. The record in its entirety contains substantial evidence to support the board’s determination. (Matter of Palermo v. Gallucci & Sons, 5 N Y 2d 529.) Decision affirmed, without costs. Herlihy, P. J., Greenblott, Sweeney, Kane and Reynolds, JJ., concur.